Mu. Justice Wole
delivered the opinion of the court.
The appellant alleged that the District Court of Ponce erred in ordering a change of venue to the District Court of Humacao. We were considering the appeal on its mérits-when we discovered that the record was certified to us, not by the Secretary of the District Court of Ponce, hut by the Secretary of the District Court of Humacao. A closer investigation revealed that the appeal, although notified to the adverse party, was not notified to the Secretary of the-District Court of Ponce, but to the Secretary of the District Court of Humacao.
Section 296 of the Code of Civil Procedure provides;
“An appeal is taken by filing with the'secretary of the court in which the judgment or order appealed from is entered, a notice stating the appeal from the same, or some specific part thereof, and serving a similar notice on the adverse party, or his attorney.”
This section contemplates a notice to the secretary of the court which enters the judgment' or. order and to no other secretary. Both a notice to the particular secretary and to the adverse party is necessary to transfer the cause and give jurisdiction to this court. We regret the necessity *619for this action, hut we are without jurisdiction and the appeal must he dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision cri this case.